Order entered April 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00589-CV

                           GREYHOUND LINES, INC., Appellant

                                                V.

                                  JANIE REEVES, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-09239

                                            ORDER
       The Court has before it appellee’s April 13, 2013 second unopposed motion to extend

time for filing appellee’s brief. The Court GRANTS the motion and ORDERS that the brief

tendered by appellee on April 12, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE